Citation Nr: 1630188	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a neck disability.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision rendered by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for tinnitus and neck pain.  

In his February 2013 substantive appeal (Form 9), the Veteran limited his appeal to only the issues of service connection for tinnitus and neck pain.  He also requested a videoconference Board hearing, and one was duly scheduled in October 2014.  However, the Veteran did not attend the hearing and the request is considered withdrawn.

Additionally, in a letter to the Veteran dated in August 2013, the AMVETS service organization averred that they were no longer able to represent him because of lack of jurisdiction in West Virginia; and in a separate letter of the date the AMVETS notified VA of its revocation.  There has been no subsequent contact from the Veteran or anyone on the Veteran's behalf regarding representation.  Thus, the Veteran is considered to be self represented at this time.

The record contains evidence received after the December 2012 statement of the case (SOC).  Given the outcome of the decision below, the tinnitus claim need not be remanded for RO consideration of the evidence.  For the neck claim, the additional evidence will be considered by the RO on remand.  See 38 C.F.R. § 20.1304(c) (2015).

The decision below addresses the tinnitus claim.  The neck claim is addressed in the remand section following the decision.



FINDING OF FACT

The Veteran's current tinnitus had its onset within a year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Analysis

The Veteran reports that he participated every other week on "evolutions like repelling, fast roping, demolition range, shooting range, beach insertions from helicopters and inflatable boats, and forced marches," all of which he describes as very loud.  He adds that he did not wear hearing protection during these evolutions because he had to be aware of his surroundings "and the sense of hearing is one of the most important to stay safe."  Moreover, the Veteran received the Combat Action Ribbon during service in the Persian Gulf.  Thus, exposure to loud noise during service is established as it is consistent with the circumstances, conditions and hardships of his service, including combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although noise exposure is shown, the evidence tends to show that tinnitus did not manifest during service.  The post-service evidence reflects that the Veteran recalls that tinnitus began after service.  A March 2012 VA examiner, after diagnosing the Veteran with tinnitus, opined that it was less likely due to service because "the veteran stated that the tinnitus began after he left the military."  Although this is may be so, the Veteran recalled at February 2012 audiology consultation that his tinnitus began within a year of service.  Moreover, at a July 2013 VA Gulf War examination, he stated that he has had ringing in his ears since 1994.  Furthermore, there is lay evidence from others that remember that the Veteran had ringing in his ears in the 1990s.

In consideration of this evidence, and when resolving reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus had its onset within a year of separation from service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Although the March 2012 VA examiner's opinion is negative as to the nexus element, if tinnitus manifests to a compensable degree within a year of separation from service, it is presumed service connected.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain, 27 Vet. App. at 258.  Here, the evidence shows that the Veteran's tinnitus manifested within a year of active service and this is not inconsistent with his report of post-service onset during the VA examination.  As there is no affirmative evidence to the contrary, the Board considers the Veteran's tinnitus to be service connected.  As his tinnitus has manifested to a compensable degree and continues to the present day, the Board concludes that service connection is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for neck pain, which he contends is directly related to the physical rigors of his service.  He reports that as a Medic/Corpsman in a war zone he had to jump from the back of a CH-53 into the sea and, after the inflatable boat was dropped, lift Marines into the boat.  The Veteran also reports that he participated in 15-25 mile forced marches will a full back pack, weapons, and ammo, plus the medical unit.  He further reports that because he was a Medic/Corpsman he carried more gear than the other Marines, including a regular Marine back pack weighing around 60 pounds; an M-16A2 rifle and a Baretta 9 mm pistol; and the Medical Unit # 5 on his chest with 3-4 bags of IV fluids and all the necessary medical gear; and points out that when the Marines stopped to check their feet every 5 to 10 miles he couldn't rest because "this was the moment I have to check on them."  He adds that he had right neck/right shoulder pain during service but never complained because he was a "devil dog" attached to a reconnaissance group of Marines.

There is no mention of any neck/cervical spine problem in service treatment records, but the Veteran has been diagnosed, after service, with cervical spondylarthrosis and radiculopathy.  See July 2013 VA Gulf War General Medical examination report.  However, no medical opinion was provided at that examination as to the possible relationship between the present cervical spine problems and the Veteran's military service.  Notably, there is a possible intercurrent cause as March 2012 VA treatment records show neck pain originating from a motor vehicle accident in 2003.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, the Veteran should be provided an opportunity to identify any outstanding private medical records pertaining to his neck complaints.  Updated VA treatment records should also be obtained.  

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify any private treatment records pertaining to his neck complaints.  Request any identified records.  Associate any located records with the claims file.  

2.  Obtain VA treatment records dated since July 2016.

3.  Thereafter, schedule the Veteran for a VA examination regarding his claim of service connection for a neck disability.  The claims file should be reviewed by the examiner.  

All indicated tests should be performed, and all findings reported in detail.  A history should be taken from the Veteran.  The examiner should identify any present cervical spine disability.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that a current neck disability, to include cervical spondylarthrosis and radiculopathy and any other cervical spine disorder found on examination, began during active duty service or within the year after service, or is otherwise related to service.  

In formulating the opinion the examiner should consider the Veteran's report of participating every other week on evolutions like rappelling, fast roping, demolition range, shooting range, beach insertions from helicopters and inflatable boats, and 15 to 25 mile forced marches; and carried a 60 pound Marine backpack on his back, his weapons, and a Medical Unit # 5 on his chest during these forced marches.  The post-service 2003 motor vehicle accident should also be considered.

A rationale for any opinion must be provided. 

4.  After completion of all of the above and any other necessary development, readjudicate the claim remaining on appeal.  All evidence received since the December 2012 SOC must be reviewed and considered.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

